Citation Nr: 1032189	
Decision Date: 08/26/10    Archive Date: 09/01/10

DOCKET NO.  97-07 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
degenerative joint disease (DJD) of the right ankle, currently 
rated as 20 percent disabling.

2.  Entitlement to an increased disability evaluation for DJD of 
the left ankle, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel



INTRODUCTION

The Veteran served on active duty from April 1969 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 1996 rating decision of the Houston, 
Texas Regional Office (RO) of the Department of Veterans Affairs 
(VA), which continued a 20 percent evaluation for DJD of both 
ankles.  In an August 1996 rating decision, the RO granted 
separate 20 percent evaluations for DJD of each ankle.

In January 2000, the Board denied evaluations in excess of 20 
percent assigned for DJD of each ankle.  The Veteran filed a 
timely appeal of that decision to the United States Court of 
Appeals for Veterans Claims (Court).  While the case was pending 
at the Court, the VA Office of General Counsel filed a motion for 
remand, requesting that the Court vacate the Board's January 2000 
decision and remand the issues for further development.  The 
Veteran was in agreement that a remand was warranted. In August 
2001, the Court granted the motion and vacated the January 2000 
decision. The case was then remanded to the Board, and in May 
2002, the Board prepared a development memorandum.  The Board 
remanded the case in July 2003 for further development. 

In September 2006, the Board again denied evaluations in excess 
of 20 percent assigned for DJD of each ankle.  The Veteran filed 
a timely appeal of that decision to the Court.  While the case 
was pending at the Court, the parties filed a joint motion for 
remand, requesting that the Court vacate the Board's September 
2006 decision and remand the issues for further development.  In 
December 2007, the Court granted the motion and vacated the 
September 2006 decision for compliance with the instructions in 
the joint motion.

In July 2008, the Board remanded the case for further 
development.  The case has since returned to the Board for 
further appellate consideration.

In this decision, the Board adjudicates the increased rating 
claims for right and left ankle disabilities on a schedular 
basis.  However, the increased rating claims on an extraschedular 
basis are addressed in the REMAND portion of the decision below 
and are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The Veteran is in receipt of the maximum allowable evaluation for 
limitation of motion of the right and left ankles.  The moderate 
to severe DJD of the right and left ankle is manifested by pain; 
there is no evidence of ankylosis of either ankle or the 
impairment stemming from the ankle disabilities are not 
considered to be equivalent to the loss of use of both legs.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 20 
percent for DJD of the right ankle are not met. 38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Code 5271 (2009).

2.  The schedular criteria for an evaluation in excess of 20 
percent for DJD of the left ankle are not met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Code 5271 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable decision 
on a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge on 
the part of the claimant; (2) that a reasonable person could be 
expected to understand from the notice what was needed; or, (3) 
that a benefit could not have been awarded as a matter of law.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

However, in the recent case, Shinseki v. Sanders, 129 S.Ct. 1696 
(2009), the United States Supreme Court (Supreme Court) held that 
the Federal Circuit's blanket presumption of prejudicial error in 
all cases imposed an unreasonable evidentiary burden upon VA. 
Rather, in Shinseki v. Sanders, the Supreme Court suggested that 
determinations concerning prejudicial error and harmless error 
should be made on a case-by-case basis.  Id.  As such, in 
conformance with the precedents set forth above, on appellate 
review the Board must consider, on a case-by-case basis, whether 
any potential VCAA notice errors are prejudicial to the claimant.

The Court in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
purported to clarify VA's notice obligations in increased rating 
claims.  The Court held that a notice letter must inform the 
Veteran that, to substantiate a claim, he or she must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and daily 
life.  The Court also held that where the claimant is rated under 
a diagnostic code that contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life, the 
notice letter must provide at least general notice of that 
requirement.

The Board points out that the U.S. Court of Appeals for the 
Federal Circuit recently reversed the Court's holding in Vazquez, 
to the extent the Court imposed a requirement that VA notify a 
Veteran of alternative diagnostic codes or potential "daily life" 
evidence.  See Vazquez-Flores v. Shinseki, No. 08-7150 (Fed. Cir. 
Sept. 4, 2009).

VCAA notice requirements have been satisfied by virtue of letters 
sent to the Veteran in June 2005 and July 2008.  Collectively, 
these letters informed him of what evidence was required to 
substantiate the claim, and of his and VA's respective duties for 
obtaining evidence.  The July 2008 letter complies with the 
requirements as set out in Vazquez, and it also advised the 
Veteran as to how disability ratings and effective dates are 
assigned.  Moreover, the Veteran has submitted lay statements and 
evidence which demonstrate an awareness of what was necessary to 
substantiate his increased rating claims.   After the issuance of 
all VCAA notice, the claim was readjudicated by way of a 
supplemental statement of the case in May 2010. 

VA also has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

The claims folder contains service treatment records, evidence 
from the VA Medical Center in San Antonio, Audie L. Murphy VA 
Memorial Hospital, Frank M. Tejeda VA Outpatient Clinic, Social 
Security Administration (SSA), as well as pertinent private 
medical evidence from Dr. H. Robinson and the "PMR Group."   The 
Veteran has undergone VA examinations in conjunction with his 
claim.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Legal Criteria - Increased Rating

The Board has reviewed all the evidence in the Veteran's claims 
folder, to include, but not limited to, VA and private medical 
evidence.  For the purpose of reviewing the medical history of 
the Veteran's service-connected disability, see 38 C.F.R. §§ 4.1, 
4.2, the Board also reviewed medical evidence developed in 
connection with prior claims.  Although the Board has an 
obligation to provide reasons and bases supporting this decision, 
there is no need to discuss, in detail, the extensive evidence 
submitted by the Veteran or on his behalf.  The Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show.

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4. Disability ratings are 
intended to compensate impairment in earning capacity due to a 
service-connected disorder.  38 U.S.C.A. § 1155 (West 2002).  
Evaluation of a service-connected disorder requires a review of 
the Veteran's entire medical history regarding that disorder. 38 
C.F.R. §§ 4.1, 4.2 (2009); Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  When a reasonable doubt arises regarding the degree 
of disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3 (2009).  If there is a question as to 
which evaluation to apply to the Veteran's disability, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2009).

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern. Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 38 
C.F.R. § 4.2 (2009), the regulations do not give past medical 
reports precedence over current findings. Francisco v. Brown, 7 
Vet. App. 55 (1994).

Analysis

In this case, service treatment records, to include the Veteran's 
March 1971 separation examination report, show a diagnosis of 
early degenerative changes of both talonavicular joints.  In an 
April 1971 rating decision, the RO granted service connection for 
DJD of both ankles pursuant to Diagnostic Code 5271.  In July 
1991, the RO increased the evaluation to 20 percent for bilateral 
DJD of the ankles. In August 1996, the RO assigned separate 20 
percent evaluations to each ankle, effective August 1, 1995; 
these evaluations have continued to the present.

Medical evidence pertinent to the severity of the Veteran's ankle 
disabilities includes an April 1997 private consultation report.  
According to that report, the Veteran used a wheelchair and wore 
ankle supports on a full-time basis when out of bed.  The 
examiner noted that examination of the ankles was quite limited 
and difficult.  Attempts to determine active and passive ranges 
of motion were unsuccessful due to complaints of severe pain and 
trembling and shaking throughout the Veteran's entire body.  
Degenerative changes of the ankles, bilaterally, were confirmed 
by x-rays.  The examiner felt that the degenerative changes could 
limit the Veteran's ability to stand, walk, move about, lift, and 
carry heavy objects.  It was also noted that Veteran's complaints 
of pain during the active and passive range of motion tests could 
have represented a somewhat exaggerated response to pain, but x-
rays confirmed objective evidence of a basis for arthritic pain.

On December 1997 VA examination, the Veteran reported being 
confined to a bed and wheelchair.  The examiner noted that review 
of the claims folder was generally devoid of hard evidence of 
actual ankle pathology other than reference to radiographic 
evidence of degenerative joint disease at the talonavicular 
articulation and predominant referral to right ankle problems.  
Physical examination revealed that the Veteran groaned steadily 
during his visit.  The examination was what the examiner would 
not deem "cooperative", with substantial muscle guarding of any 
attempted moving through ankle joint range of motion.  The 
examiner described the Veteran's elicitation of tenderness as out 
of proportion and nonfocal, generally circumferential about the 
ankle joints.  A few degrees of ankle range of motion could be 
identified, at best.  Moderate bilateral ankle swelling was 
noted.  After review of a magnetic resonance imaging scan, the 
examiner stated that the report taken in its entirety could 
support the diagnosis of DJD in the left ankle more than the 
right, although actual severity cannot be judged/graded 
accurately for the above-cited reasons.

Disability certificates from H. Robinson, M.D., dated in 
September 2000 and August 2005 suggest that the Veteran was 
unemployable due to pain and disability in the ankles.

An additional VA orthopedic examination was conducted in June 
2004.  The Veteran complained of constant pain in both ankles.  
He indicated that he was able to stand for four minutes and walk 
100 feet.  He reported using a walker all of the time.  Range of 
motion of the right ankle was from zero to 20 percent, and from 
zero to 15 percent on the left.  Diagnosis was moderately severe 
degenerative arthritis of the bilateral ankle.  There was 
evidence that the Veteran was limited further by pain, fatigue, 
weakness and lack of endurance following repeated use of the 
ankles.  X-rays of the ankles showed moderate degenerative 
arthritis of the talotibial and subtalar areas.

VA physical therapy note dated in June 2008 shows that the 
Veteran was given a tall Rollator with arm extensions, which was 
requested by his primary care provider.

The most recent VA orthopedic examination was conducted in 
November 2008.  The Veteran indicated that since his last VA 
examination he continues to fall and cannot stand.  He also 
reported increased pain; he described the pain as sharp, achy 
pain in the ankle joint.  On examination, there was no edema, 
effusion, or discoloration in the ankles.  There were no muscle 
spasms to the ankles.  Guarding was not shown.  The Veteran had 
pain to palpation in all aspects of the left and right ankles.  
Active range of motion of the ankles, bilaterally, was as 
follows:  dorsiflexion was to 4 degrees on the left, and to 5 
degrees on the right with pain throughout the whole arc of 
motion.  Plantar flexion was to 8 degrees on the left, and to 9 
degrees on the right, with pain noted throughout the whole arc of 
motion.  Passive range of motion as exactly the same as active 
range of motion.  The Veteran denied any flare-ups.  He was 
unable to repetitively move his ankles three times during the 
examination and stated that he was unable to move any more.  
Muscle strength was 5/5 in the lower extremities.  Sensory was 
intact to light brush strokes to the bilateral lower extremities.  
There was no atrophy of muscle mass noted.  Deep tendon reflexes 
were 2+ at the patella and Achilles tendons.  The dorsalis pedis 
pulse was not palpable.  The Veteran had a good two-second 
capillary refill noted at the digits of the bilateral lower 
extremities.  Active range of bilateral knee motion was flexion 
from zero to 140 degrees without pain.  The Veteran had a 
negative anterior drawer test to the bilateral ankles.  The 
examiner was unable to perform an inversion test secondary to the 
Veteran's complaints of "too much pain" and pulling away.  The 
Veteran refused to heel or toe stand because he was afraid of 
falling.  Leg length was 107 cm, bilaterally.  There was no varus 
or valgus angulation of the os calcis in relation to the long 
axis of the tibia and fibula.  X-rays of the ankles were taken.  
Diagnosis was traumatic ossification of bilateral distal 
tibia/fibula interosseus membrane; severe to moderate tibiotalar 
joint degenerative joint disease of the ankles.  The examiner 
indicated that the impairment of the joint function is determined 
by actual range of motion as reported in the examination report.  
The examiner was unable to determine, without resorting to mere 
speculation, whether pain including pain on repetition, fatigue, 
weakness, lack of endurance, or incoordination causes additional 
functional loss to the bilateral ankles.  The examiner further 
stated that there is no new relevant pathology associated with 
the bilateral ankle disability.  It was also noted that the 
Veteran uses a walker and a wheelchair and has a significant 
functional inability forcing him to use a wheelchair for his 
daily living activities.  The examiner further indicated that 
surgical fusion of the ankles may decrease the pain; however, it 
was also noted that the Veteran is limited as to the type of 
employment he can do because of his severe to moderate DJD of the 
ankles.  

Dr. Robinson, in a May 2010 letter, provided findings from an 
examination of the Veteran.  Neurologically, muscle strength was 
4/5 to the bilateral lower extremities.  Sensory was intact to 
light brush strokes.  Atrophy of the muscle mass was not noted.  
Deep tendon reflexes were 2+ at the patella and Achilles tendon.  
On physical examination, there was no edema noted, no 
discoloration, muscles spasms and some muscle guarding.  The 
Veteran had pain to palpation as to all aspects of the left and 
right ankles.  Dorsiflexion of the left ankle was to 3 degrees, 
and to 4 degrees on the right ankle with pain throughout the 
whole arc of motion.   Plantar flexion was to 7 degrees on the 
left, and to 4 degrees on the right with pain noted throughout 
the whole arc of motion.  Active range of bilateral knee motion 
was from zero to 130 degrees.  Dr. Robinson further indicated 
that the Veteran was unable to perform an inversion test because 
he was in too much pain.  The Veteran was also unable to do heel 
or toe standing due to the inability to stand and fear of 
falling.  The Veteran reported having flare-ups.  He stated that 
he has constant pain and significant limited functional ability 
during ankle use after repetition.   Dr. Robinson stated that the 
Veteran has significant functional inability forcing him to use a 
wheelchair for his daily living activities.  Based on this 
evidence, Dr. Robinson asserted that a 100 percent evaluation is 
warranted for the Veteran's bilateral ankle disability.

On review, the Board finds that evaluations in excess of 20 
percent for DJD of the right and left ankles are not warranted.  
The current 20 percent evaluations are based on evidence of 
marked limitation of motion of the ankles, pursuant to Diagnostic 
Code 5271, and a 20 percent evaluation is the maximum allowable 
evaluation under Diagnostic Code 5271.  Accordingly, an 
evaluation in excess of 20 percent under such code is not 
available for DJD of the right and left ankles under Diagnostic 
Code 5271.

In order to warrant a higher evaluation of 30 percent under 
Diagnostic Code 5270, evidence of ankylosis of the ankles in 
plantar flexion, between 30 and 40 degrees, or in dorsiflexion, 
between 0 and 10 degrees, must be shown.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5270 (2009).   In this case, however, there is no 
objective evidence of ankylosis on private April 1997 
consultation, December 1997 VA examination, June 2004 VA 
examination, and November 2008 VA examination.  Furthermore, 
ankylosis was not noted on Dr. Robinson's May 2010 medical 
statement.

VA regulations set forth at 38 C.F.R. §§ 4.40, 4.45, and 4.59 
provide for consideration of a functional impairment due to pain 
on motion when evaluating the severity of a musculoskeletal 
disability.  The Court has held that a higher rating can be based 
on "greater limitation of motion due to pain on use."  DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).  However, DeLuca is 
inapplicable in this case because the Veteran is receiving the 
maximum schedular evaluation for limitation of motion of each 
ankle, absent evidence of ankylosis.  See Johnston v. Brown, 10 
Vet. App. 80 (1997).  In essence, the Veteran is already being 
compensated for any additional functional loss he may experience 
on account of his ankle disabilities.  

In the 2007 Joint Motion, the Veteran's representative stated 
that the Veteran is entitled to special monthly compensation 
(SMC) due to the loss of use of both legs.  However, as 
specifically noted by the 2008 VA examiner, the Veteran is not 
considered to have suffered the loss of use of both legs on 
account of his bilateral ankle disability, therefore 
consideration of SMC based on the loss of use of both legs is not 
appropriate.  38 U.S.C.A. § 1114 (West 2002); 38 C.F.R. § 3.350 
(2009).

As the preponderance of the evidence is against the increased 
rating claims on a schedular basis for DJD of the right and left 
ankles, the reasonable doubt doctrine is not for application.  
See 38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to an increased disability evaluation for DJD of the 
right ankle, currently rated as 20 percent disabling, is denied 
on a schedular basis.

Entitlement to an increased disability evaluation for DJD of the 
left ankle, currently rated as 20 percent disabling, is denied on 
a schedular basis.


REMAND

Both VA and private medical evidence suggests that the Veteran is 
unable to perform his daily living activities on account of his 
bilateral ankle disability.  In this regard, according to an 
April 1997 medical statement, Dr. Roman, a private physician, 
stated that the Veteran's ankle disabilities limit his ability to 
stand, walk, move about, lift, and carry objects.  According to 
an April 2000 letter, a VA Vocational Rehabilitation counselor 
informed the Veteran that the evidence showed that he was not 
reasonably feasible for achieving a vocational goal because 
providing him services would not result in him becoming employed.   
Moreover, the November 2008 VA examiner indicated that the 
Veteran is limited in the type of employment he can do because of 
his severe to moderate DJD of the ankles.  The examiner stated 
that the Veteran might be able to work a sedentary job and is 
unable to do construction work like he has done in the past.  Dr. 
Robinson, in his May 2010 statement, indicated that a sedentary 
job is not possible because the Veteran is unable to sit or stand 
for a prolonged period of time.

Compensation ratings are based upon the average impairment of 
earning capacity. To accord justice in the exceptional case where 
the schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and Pension 
Service is authorized to approve an extraschedular evaluation.  
38 C.F.R. § 3.321(b)(1).  In other words, by regulation, an 
extraschedular rating may be considered when a case presents "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).

A request for a total disability rating based upon individual 
unemployability due to service-connected disabilities (TDIU), 
whether expressly raised by a Veteran or reasonably raised by the 
record, is not a separate claim for benefits, but rather involves 
an attempt to obtain an appropriate rating for a disability as 
part of a claim for increased compensation.  Rice v. Shinseki, 22 
Vet. App. 447, 453-54 (2009). Hence, the Veteran's claim for an 
increased rating for his right and left ankle disabilities 
includes consideration of whether a TDIU is warranted under the 
provisions of 38 C.F.R. § 4.16.  Under 38 C.F.R. § 4.16(b), all 
Veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service-connected disabilities 
shall be rated totally disabled.  Therefore, rating boards should 
submit to the Director, Compensation and Pension service, for 
extra- schedular consideration all cases of Veterans who are 
unemployable by reason of service-connected disabilities, but who 
fail to meet the percentage standards set forth in § 4.16(a).

Before a finding may be made that entitlement to submission of 
the Veteran's claim to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service for extraschedular 
consideration is warranted, there must be a showing of marked 
interference with employment, or an inability to secure or follow 
a substantially gainful occupation by reason of service-connected 
disability. As detailed, in the instant case there is evidence to 
suggest that the Veteran's service-connected right and left ankle 
disabilities are sufficient to warrant referral for 
extraschedular consideration.

In this case, based on the above-noted evidence, the Board finds 
that referral for extraschedular consideration is warranted.

Accordingly, the case is REMANDED for the following action:

1.  The RO should ensure compliance with 
all notice and assistance requirements set 
forth in the VCAA and its implementing 
regulations, to include advising the 
Veteran of the evidence necessary to 
substantiate his increased rating claims on 
an extraschedular basis and the evidence 
necessary to substantiate a claim for a 
TDIU, as well as what evidence he is to 
provide and what evidence VA will attempt 
to obtain in accordance with Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The 
notice should include an explanation as to 
the information or evidence needed to 
establish ratings and effective dates, as 
outlined by the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  The RO should refer the Veteran's 
increased rating claims for right and left 
ankle disabilities to the Under Secretary 
for Benefits or the Director of 
Compensation and Pension Service for extra-
schedular consideration under 38 C.F.R. § 
3.321(b).  Either the Under Secretary or 
the Director must review the evidence of 
record to determine whether the Veteran's 
service-connected right and left ankle 
disabilities have created marked 
interference with employment or frequent 
periods of hospitalization warranting an 
extraschedular rating.  A review of the 
claims folder is required.

3.  After completion of the above, the 
RO/AMC should adjudicate the issue of 
entitlement to an increased disability 
rating for right and left ankle 
disabilities on an extraschedular basis 
pursuant to 38 C.F.R. § 3.321(b), and 
adjudicate the issue of entitlement a total 
disability rating based upon individual 
unemployability due to service-connected 
disabilities pursuant to 38 C.F.R. 
§ 4.16(a), (b).  The Veteran and his 
representative should be notified of the 
decision and of his appellate rights.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


